 Case 2:17-cv-01076-DSF-AS Document 215 Filed 10/15/18 Page 1 of 7 Page ID #:12404




1    David B. Owens, Cal. Bar No. 275030
     david@loevy.com
2    Anand Swaminathan*
     Attorney for Plaintiff, Art Tobias
3    LOEVY & LOEVY
     311 N. Aberdeen Street, 3rd Floor
4    Chicago, Illinois 60607
     (312) 243-5900
5    *admitted pro hac vice

6
     Charles Snyder
     csnyder@kbkfirm.com
7
     KENDALL BRILL KELLY
     10100 Santa Monica Boulevard, Suite 1725
8
     Los Angeles, California 90067
     (310) 556-2700
9

10
                      IN THE UNITED STATES DISTRICT COURT
11                  FOR THE CENTRAL DISTRICT OF CALIFORNIA

12
     ART TOBIAS,                           )   Case No. 2:17-cv-1076-DSF-AS
13                                         )
                           Plaintiff,      )   PLAINTIFF’S [PROPOSED] VOIR
14          v.                             )   DIRE
                                           )
15   CITY OF LOS ANGELES, et al.           )
                                           )   Date:          October 29, 2018
16                         Defendants.     )   Time:          3:00 p.m.
                                           )   Courtroom:     7D
17                                         )   Judge:         Hon. Dale S.
                                           )                  Fischer
18                                         )
                                           )
19                                         )

20

21                                         1
     Plaintiff’s [Proposed] Voir Dire
     2:17-cv-1076-DSF-AS
 Case 2:17-cv-01076-DSF-AS Document 215 Filed 10/15/18 Page 2 of 7 Page ID #:12405




1            Plaintiff ARTURO TOBIAS, by and through his attorneys, proposes the

2    following voir dire questions be used for selecting jurors in this matter.

3       1.    Please provide basic background information, including your current

4             marital and employment status, including your current job/profession.

5             a.    If a student, please state where you go to school and any degrees or

6                   specialties you are pursuing.

7       2.    Do you have children?

8             a.    If so, please identify their ages and current occupations, if applicable.

9       3.    Have you ever been the victim of a crime?

10            a.    If so, how did you feel about the way the police handled the

11                  investigation?

12      4.    Where do you get your news - newspapers, television, cable television,

13            radio, and/or internet? Which publications or shows?

14      5.    What television and cable news stations do you watch?

15            a.    If you turned on the TV and only these three channels were available,

16                  which would you watch: CNN, Fox News, or MSNBC?

17      6.    What talk radio shows do you listen to, if any?

18      7.    Have you ever worked in law enforcement (including as a police officer,

19            probation officer, corrections officer, or prosecutor)?

20

21                                               2
     Plaintiff’s [Proposed] Voir Dire
     2:17-cv-1076-DSF-AS
 Case 2:17-cv-01076-DSF-AS Document 215 Filed 10/15/18 Page 3 of 7 Page ID #:12406




1       8.    Do you have any close friends or family members who are have worked in

2             law enforcement?

3       9.    Do you have any negative or positive feelings about the Los Angeles

4             Police Department in general?

5       10. Do you have any negative or positive feelings about the Los Angeles

6             Unified School District in general?

7       11. In a civil lawsuit involving the police department, would it be difficult for

8             you to believe the testimony of a person who has been arrested?

9       12. In a civil lawsuit involving the police department or law enforcement,

10            would you automatically tend to believe the testimony of the police and

11            law enforcement officers more than the testimony of other witnesses?

12      13. What experiences—either good or bad—have you or members of your

13            family had with law enforcement officers?

14      14. Would you be inclined to believe a law enforcement officer over someone

15            who is not a law enforcement officer?

16      15. Have you ever made a donation to any law enforcement organization?

17      16. What is your opinion of organizations and sayings like Blue Lives Matter

18            or Back the Badge?

19      17. Do you believe it is possible that police would arrest someone before they

20            have evidence to charge them with a crime?

21                                             3
     Plaintiff’s [Proposed] Voir Dire
     2:17-cv-1076-DSF-AS
 Case 2:17-cv-01076-DSF-AS Document 215 Filed 10/15/18 Page 4 of 7 Page ID #:12407




1       18. Do you believe it is possible that police officers would make up an

2             identification of a suspect to support an arrest or prosecution?

3       19. Do you believe it is possible that police officers would hide evidence of a

4             suspect’s innocence from that suspect?

5       20. Do you believe it is possible for an innocent person to confess to a crime

6             they did not commit?

7       21. If you were presented with evidence that people sometimes confess to

8             crimes they did not commit, would you be able to consider and weigh that

9             evidence fairly, or would you find it too unbelievable to take seriously?

10      22. Do you think that citizens who have been treated illegally or unfairly have

11            a right to bring a lawsuit against a law enforcement officer?

12      23. Have you ever seen any TV programs or read any newspapers or

13            magazines that discuss or describe individuals who were wrongly accused

14            of a crime? Tell me about this.

15      24. Some people are uncomfortable about making decisions on a jury that

16            might have an effect on the community. Others are okay with it. Which

17            are you closer to?

18      25. Have you or someone close to you ever been accused of fraud or other

19            serious misconduct? If so, please explain.

20

21                                              4
     Plaintiff’s [Proposed] Voir Dire
     2:17-cv-1076-DSF-AS
 Case 2:17-cv-01076-DSF-AS Document 215 Filed 10/15/18 Page 5 of 7 Page ID #:12408




1       26. Do you have any psychological or psychiatric training? If you hear

2             evidence in this case that conflicts with your training, will you be able to

3             accept the evidence?

4       27. Do you have any concerns about your ability to weigh complex

5             information, or to understand information presented by scientists or other

6             experts?

7       28. Do you, or have you recently, had children around the age of 13? If so,

8             what is your perspective about the mental and emotional development of

9             13 year olds?

10      29. Do you think that damages awarded by juries these days are too high, too

11            low or about right?

12      30. Are you strongly in favor of limiting the amount of money a plaintiff can

13            be awarded in a lawsuit?

14      31. Do you believe that people often fake or exaggerate their damages for a

15            lawsuit?

16      32. If you concluded after hearing this case and the Court’s instructions that

17            the evidence justified a finding of compensatory damages, would there be

18            an upper limit to the damages you would award?

19

20

21                                              5
     Plaintiff’s [Proposed] Voir Dire
     2:17-cv-1076-DSF-AS
 Case 2:17-cv-01076-DSF-AS Document 215 Filed 10/15/18 Page 6 of 7 Page ID #:12409




1       33. Have you or someone you were close to ever been involved in a lawsuit? If

2             yes, who filed the lawsuit? What was the suit about? What was the role of

3             you or the person you were close to?

4       34. Is there anything about this case that you’ve heard so far that would make

5             you not want to sit as a juror in this case?

6       35. Is there anything I haven’t asked you that might affect your ability to be

7             fair and impartial to all parties in this case?

8    Plaintiff proposes the following questions only if his motion in limine to bar
9    references to Plaintiff’s gang-involvement is denied:
10
        36. Have you or someone close to you ever been affected by gang activity? If
11
              so, please explain.
12
        37. Based on anything you’ve heard or your own experiences, would it be hard
13
              for you to be fair and impartial toward Mr. Tobias if you learned that at
14
              points in his life he was a member of a gang?
15

16          Dated: October 15, 2018               Respectfully submitted,
                                                  ART TOBIAS
17
                                             By: /s/ Anand Swaminathan________
18                                               One of Plaintiff’s attorneys

19

20

21                                                6
     Plaintiff’s [Proposed] Voir Dire
     2:17-cv-1076-DSF-AS
 Case 2:17-cv-01076-DSF-AS Document 215 Filed 10/15/18 Page 7 of 7 Page ID #:12410




1                                        Anand Swaminathan*
                                         David B. Owens, Cal. Bar No. 275030
2                                        david@loevy.com
                                         LOEVY & LOEVY
3                                        311 N. Aberdeen Street, 3rd Floor
                                         Chicago, Illinois 60607
4                                        (312) 243-5900
                                         *admitted pro hac vice
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21                                       7
     Plaintiff’s [Proposed] Voir Dire
     2:17-cv-1076-DSF-AS
